Citation Nr: 0822260	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  93-09 479A	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to pulmonary sarcoidosis.

2.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to pulmonary sarcoidosis.

3.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to pulmonary 
sarcoidosis.

4.  Entitlement to service connection for a disability 
manifested by body cramps, to include as secondary to 
pulmonary sarcoidosis.

5.  Entitlement to an initial compensable rating for dry eye 
and conjunctivitis, for the period preceding December 13, 
2001.  

6.  Entitlement to an initial rating higher than 20 percent 
rating for dry eye and conjunctivitis, for the period 
beginning December 13, 2001.  

7.  Entitlement to service connection for a disability 
manifested by a sore throat and a chronic cough, to include 
as secondary to pulmonary sarcoidosis.

8.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to pulmonary sarcoidosis.  

9.  Entitlement to service connection for ulcers, to include 
as secondary to pulmonary sarcoidosis.  

10.  Entitlement to service connection for a liver 
disability, to include as secondary to pulmonary sarcoidosis.  

11.  Entitlement to service connection for a spleen 
disability, to include as secondary to pulmonary sarcoidosis.  

12.  Entitlement to an increased rating for pulmonary 
sarcoidosis, currently rated as 30 percent disabling.  

13.  Entitlement to an initial disability rating higher than 
10 percent for sarcoid skin lesions.  

14.  Entitlement to an initial rating higher than 20 percent 
rating for diabetes.  

15.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953 and from October 1957 to May 1973. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In connection with his appeal the veteran testified at a 
videoconference hearing in April 2003.  A transcript of the 
hearing is associated with the claims files.  The veteran was 
informed by letter dated in March 2008 that the individual 
who presided at the hearing was no longer an employee of the 
Board.  The veteran was offered the opportunity to attend 
another Board.  The veteran responded that he did not want 
another hearing.

The Board notes that these matters were previously before the 
Board, and adjudicated in a decision dated in December 2005.  
In that decision, the Board denied all but one of the claims 
listed above.  The Board granted an initial 10 percent rating 
for sarcoid skin lesions, but denied a rating in excess of 10 
percent for the disability.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in October 2007, the Court 
granted a joint motion of the parties, vacated the Board's 
denials, and remanded the case to the Board for action 
consistent with the joint motion.

The Board issued a separate decision also dated in December 
2005 which remanded a vocational rehabilitation claim for 
additional development.  To date, that development has not 
yet been completed and the issue remains in remand status.  

The issues of entitlement to service connection for a 
disability manifested by a sore throat and chronic cough, a 
cardiovascular disability, ulcers, a liver disability, a 
spleen disability, and pulmonary sarcoidosis, as well as 
entitlement to higher initial disability ratings for sarcoid 
skin lesions and diabetes, and entitlement to TDIU are 
addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  No knee disability was present in service or within a 
year after discharge from service, and no current knee 
disability is etiologically related to service or service-
connected disability.

2.  No ankle disability was present in service or within a 
year after discharge from service, and no current ankle 
disability is etiologically related to service or service-
connected disability.

3.  No shoulder disability was present in service or within a 
year of discharge, and no current shoulder disability is 
etiologically related to service or service-connected 
disability.

4.  A disability manifested by body cramps was not present in 
service, is not etiologically related to service, and is not 
etiologically related to any service-connected disability.

5.  The veteran's dry eye and conjunctivitis are manifested 
by bilateral interference with lachrymal ducts with no active 
conjunctivitis.

CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. § 3.310 (2006);38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  A bilateral ankle disability was not incurred in or 
aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. § 3.310 (2006);38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  A bilateral shoulder disability was not incurred in or 
aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. § 3.310 (2006);38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

4.  A disability manifested by body cramps was not incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2007).

5.  For the period of this claim prior to December 13, 2001, 
the criteria for a 20 percent disability rating, but not 
higher, for dry eye and conjunctivitis, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Code 6025 (2007).

6.  Beginning December 13, 2001, the criteria for a 
disability rating higher than 20 percent for dry eye and 
conjunctivitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6025 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral knee, 
ankle and shoulder disabilities, and for a disability 
manifested by body cramps.  He is also seeking increased 
initial disability ratings for his service-connected dry eye 
and conjunctivitis.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in April 2004, after its initial 
adjudication of the claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency  
readjudicated the veteran's claims in June 2005.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of any of the claims would have been different had 
VCAA notice been provided at an earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for any disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability ratings or 
effective dates will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

In sum, the Board is satisfied that the originating agency 
properly processed these claims following provision of the 
required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).



Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

The service treatment records do not show that the veteran was 
seen for his knees, ankles, or shoulders in service.  
Furthermore, they do not show that the veteran was treated for or 
complained of body cramps in service.  The report of examination 
for discharge in February 1973 shows that no pertinent 
abnormality was found on clinical evaluation.  

Although the post-service medical evidence of record shows 
that the veteran currently has arthritis of the ankles and 
knees, and bilateral shoulder bursitis, there is no post-
service medical evidence of such disorders until many years 
after the veteran's discharge from service.  In addition, 
there is no competent evidence of a nexus between any current 
disorders of the ankles, knees and shoulders and the 
veteran's military service.  Indeed, the veteran does not 
contend that his claimed knee, ankle and shoulder disorders, 
or his claimed body cramps, are related directly to service.  
Rather, he has consistently maintained that they resulted 
from his service-connected sarcoidosis.  


With respect to secondary service connection, the Board notes 
that at the veteran's December 2001 VA examination, the 
examiner stated that the veteran had osteoarthritis of the 
knees, chronic intermittent ankle sprains, and calcific 
tendonitis in the left shoulder.  However, the examiner 
stated that these disorders were not manifestations of 
sarcoidosis, were not proximately due to or the result of the 
veteran's sarcoidosis, and were not aggravated by 
sarcoidosis.  The examiner also stated that the veteran's 
body cramps were not related to the veteran's sarcoidosis.  

The Board notes with respect to the claimed body cramps that 
there is in fact no diagnosis of a current disability related 
to body cramps.  Although the December 2001 examiner 
discussed the veteran's complaints, he did not diagnose a 
current disability.  It is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  Body cramps is not a disability in 
itself, but is a symptom or clinical finding.  Symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  The Board therefore believes that in 
the absence of an identified disability manifested by body 
cramps, service connection may not be granted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

With respect to the other claims, the Board acknowledges that 
there is some nominally conflicting evidence in the record.  
A VA respiratory examiner commented in May 1998 that it was 
"possible" that the veteran's sarcoidosis was involving the 
veteran's joints which "may" have been causing his 
arthritis.  The examiner's assessment was that the veteran 
had a long history of sarcoidosis involving the lung and 
"most probably" also involving the joints.  However, for 
the following reasons, the examiner's statements are given 
little probative weight in comparison to the opinion of the 
December 2001 examiner.  

First, the statements regarding the joints appear to be 
incidental to the purpose of the examination, which was to 
evaluate the veteran's respiratory condition and administer a 
pulmonary function test.  While the examiner discussed other 
evidence in the claim files, the examination report does not 
contain such findings as would reflect that a significant 
examination of the veteran's ankles, knees and shoulders was 
conducted.  The only arguably pertinent finding is that 
examination of the extremities was "[w]ithin normal 
limits."  This does not appear to support a diagnosis, much 
less a nexus opinion.

Second, the examiner's statement appears to be ultimately 
inconclusive, and borders on speculation.  In particular, the 
statement that it was "possible" that the veteran's 
sarcoidosis was involving the veteran's joints which "may" 
have been causing his arthritis, naturally includes the 
corollary, that it may not have caused the veteran's 
arthritis.  Medical evidence which merely indicates that the 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

While the statement that the veteran had a long history of 
sarcoidosis involving the lung and "most probably" also 
involving the joints is nominally a conclusive statement, 
when read in the context of the entire report, including the 
earlier inconclusive statement of the same sentiment, and the 
overall lack of supportive clinical findings, the Board's 
impression is that the examiner indeed acknowledged the 
possibility of a relationship, but did not assign any 
particular likelihood to it.  In comparison to the 
affirmatively stated and conclusive December 2001 opinion, 
the statements of the May 1998 examiner are not considered 
probative.  

The veteran also underwent a VA respiratory examination in 
November 1999.  The examiner commented that the veteran's 
shoulder bursitis would not necessarily be compatible as an 
element of sarcoidosis.  However, he stated that it was 
"possible" that the arthritis of the ankles and knees "can 
be" compatible with sarcoidosis.  He suggested an orthopedic 
examination.  Again, such language is inconclusive and is 
assigned minimal probative weight.  

With respect to the veteran's statements and opinion, this is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Finally, in a statement dated July in 1998, the veteran 
stated that his doctor had told him that his arthritis and 
upper respiratory infections and other diseases were directly 
related to sarcoidosis.  However, the veteran's account of 
what a physician purportedly said, filtered as it is through 
a layperson's sensibilities, is not competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In sum, the Board must conclude that the preponderance of the 
evidence is against the claims.  

Initial Ratings

The veteran is currently assigned a noncompensable rating under 
38 C.F.R. § 4.84a, Diagnostic Code 6025 for dry eye and 
conjunctivitis prior to December 13, 2001, and a 20 percent 
rating effective December 13, 2001.  

Under Diagnostic Code 6025 [epiphora], a 10 percent rating is 
available for interference with a lachrymal duct from any cause 
that is unilateral.  A 20 percent rating is available for a 
bilateral condition.  

The veteran underwent a VA visual examination in October 
1993.  The examiner diagnosed dry eyes, which were probably 
related to a sarcoid, for which the veteran had been 
instructed to begin using artificial tear preparations.  On 
VA examination in December 1999, the examiner also diagnosed 
dry eye.  The examiner commented that the veteran's problems 
with the burning and stinging were probably related to his 
dry eyes.  

The veteran underwent a VA examination for his eyes in 
December 2001.  The veteran reported that his eyes had had a 
burning sensation over the last several months.  His 
optometrist gave him some drops that helped somewhat.  The 
examiner's impression included dry eyes.  The examiner 
commented that the veteran suffered from significant dry eye 
problems and that the veteran might eventually benefit from 
more aggressive therapy for his dry eyes including punctal 
occlusion by plug or by cautery.  

The veteran underwent a VA examination for his eyes in April 
2004.  The veteran stated that on an everyday basis, his eyes 
burned and stung.  The examiner stated that overall, the 
veteran's dry eyes were of moderate severity and were 
directly related to sarcoidosis.  

The Board finds that a 20 percent rating is warranted for the 
entire period on appeal based on bilateral impairment of the 
lachrymal ducts.  

A 20 percent rating is the maximum rating available under 
Diagnostic Code 6025.  Accordingly, the Board has considered 
whether a higher rating is warranted under any other diagnostic 
code.  

Under Diagnostic Code 6017 [chronic trachomatous conjunctivitis], 
a 30 percent rating is available for active pathology, with 
ratings in accordance with impairment of visual acuity.  Under 
Diagnostic Code 6018 [conjunctivitis, other, chronic], a 10 
percent rating is available for an active condition with 
objective symptoms.

On VA examination in December 1999, the examiner concluded 
that the veteran had no follicular conjunctivitis or other 
conjunctivitis.  The veteran underwent a VA examination in 
April 2004, the veteran reported burning eyes occasionally 
and quarterly conjunctivitis.  However, conjunctivitis was 
not found as an active condition by the April 2004 examiner 
nor by any other examiner.  The veteran is not competent to 
provide a diagnosis.  Accordingly, in the absence of a 
confirmed active condition, ratings under Diagnostic Code 
6017 and 6018 are not warranted.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating higher than 20 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

In sum, while an increased rating is warranted prior to 
December 13, 2001, a disability rating higher than 20 percent 
is not in order during any portion of the period on appeal.

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  By regulation, extra-
schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).  
The record reflects that the veteran has not required 
frequent hospitalizations for his dry eye and conjunctivitis, 
and that the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  

Clearly, the veteran's service connected disorder interferes 
with his industrial capacity, and limits his ability to 
engage in certain types of employment.  The April 2004 VA 
examiner commented that the veteran would have a moderate 
amount of difficulty with a regular job that required a lot 
of reading because of his dry eyes and his cataracts.  
However, the disability rating assigned specifically 
contemplates this type of impairment and is ample recognition 
that the veteran's industrial capabilities are impaired.  See 
Van Hoose, 4 Vet. App. at 363.  The type of impairment 
demonstrated on examination is completely consistent with the 
disability rating assigned.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a disability manifested 
by body cramps is denied.

Entitlement to an initial 20 percent rating for dry eye and 
conjunctivitis, for the initial rating period prior to 
December 13, 2001, is granted, subject to the criteria 
applicable to the payment of monetary benefits.  

Entitlement to an initial rating higher than 20 percent 
rating for dry eye and conjunctivitis, for the period 
beginning December 13, 2001, is denied.  


REMAND

For the reasons discussed below, the issues of entitlement to 
service connection for a disability manifested by a sore 
throat and chronic cough, a cardiovascular disability, 
ulcers, a liver disability, a spleen disability, and 
pulmonary sarcoidosis, entitlement to higher initial 
disability ratings for sarcoid skin lesions and diabetes, as 
well as entitlement to a TDIU require additional development 
and/or adjudication.  

In the joint motion, the parties stipulated that the Board 
failed to ensure compliance with its December 2003 remand 
instructions with respect to the issues listed above.  The 
Board is bound by the findings contained in the joint motion, 
as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case, and therefore, Board is not free to do 
anything contrary to the Court's prior action with respect to 
the same claim].  

In the December 2003 remand, the Board instructed that the 
veteran should be afforded a VA examination to determine the 
severity of his service-connected sarcoidosis, skin lesions, 
and diabetes, and that the examiner should also determine the 
nature and etiology of any disorders of the stomach 
(specifically ulcers), liver, spleen, and cardiovascular 
system.  The resulting July 2004 examination report did not 
fully address whether the claimed stomach, liver, spleen, and 
cardiovascular disorders were related to service.  Moreover, 
with respect to pulmonary testing (sarcoidosis), the examiner 
did not address the predicted value of the Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath method 
or the maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

Regarding the veteran's diabetes, the examiner did not 
address whether the veteran requires insulin injections or 
whether the veteran needs a restricted diet and regulation of 
his activities.  Furthermore, the examiner did not adequately 
address unemployability as it pertained to diabetes and skin 
disabilities

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The parties also agreed that the Board did not definitively 
address whether complaints of a sore throat and chronic cough 
were actually "persistent symptoms" associated with 
pulmonary sarcoidosis, as specified under Diagnostic Code 
6846, or whether these complaints constitute a separate 
disability for rating purposes.  The Board finds that a 
medical opinion is necessary to answer this question.

The issue of entitlement to a TDIU is inextricably 
intertwined and the proposed development will encompass that 
issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[the adjudication of claims that are inextricably intertwined 
is based upon the recognition that claims related to each 
other should not be subject to piecemeal decision-making or 
appellate litigation].

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to treatment or evaluation of his claimed 
disability manifested by a sore throat and 
chronic cough, cardiovascular disability, 
ulcers, liver disability, spleen 
disability, pulmonary sarcoidosis, sarcoid 
skin lesions, diabetes, and TDIU during 
the period of these claims or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current 
digestive disorder, cardiovascular 
disorder, and disorders of the liver and 
spleen.  The claims folder must be made 
available to and reviewed by the examiner.  
All indicated studies should be performed.  

The examiner should address the veteran's 
claims with respect to a digestive 
disorder, cardiovascular disorder, and 
disorders of the liver and spleen.  The 
examiner should specifically do the 
following:

a.  Identify all disorders of the 
stomach, liver and spleen.  The 
examiner should specifically comment on 
whether the veteran has ulcers.

b.  For each disorder identified in 
response to item a, above, state a 
medical opinion as to whether there is 
a 50 percent or better probability that 
the claimed disorder is etiologically 
related to the veteran's military 
service.  If not related directly to 
service, state an opinion as to whether 
there is a 50 percent or better 
probability that the claimed disorder 
is etiologically related to the 
veteran's service-connected 
sarcoidosis.  

c.  If such disorders identified in 
question (a) are unrelated to service 
or to the veteran's sarcoidosis, did 
the veteran's service-connected 
sarcoidosis disability cause such 
disorders to chronically or permanently 
increase in severity?  

d.  Identify all cardiovascular 
disorders.  

e.  State a medical opinion with 
respect to each currently present 
cardiovascular disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  If not related 
directly to service, state an opinion 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the veteran's 
service-connected sarcoidosis.  

f.  If such disorders identified in 
question (d) are unrelated to service 
or to the veteran's sarcoidosis, is 
there a 50 percent or better 
probability that the veteran's service-
connected sarcoidosis disability caused 
a chronic or permanent increase in 
severity of the disorder.  

The rationale for all opinions 
expressed must also be provided.

4.  The veteran also should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected sarcoidosis.  The claims folders 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed.  The examiner should 
also address the following: 

a.  Describe all symptomatology and 
manifestations of the veteran's 
sarcoidosis.  Specifically address 
whether the reported sore throat and 
chronic cough are symptoms associated 
with pulmonary sarcoidosis.  If not, 
the examiner should identify the 
disorder or disorders responsible for 
the symptoms.  

b.  Does the veteran have pulmonary 
involvement with persistent symptoms 
requiring chronic low dose 
(maintenance) or intermittent 
corticosteroids?

c.  Does the veteran have pulmonary 
involvement requiring systemic high 
dose (therapeutic) corticosteroids for 
control?

d.  Describe the severity of any 
fibrosis that might be present, 
specifically in terms of whether it 
might be considerable or extensive.

e.  Describe the severity of any 
dyspnea that might be present, 
specifically in terms of whether it is 
moderate or severe on slight exertion. 

f.  Regarding pulmonary testing, what 
is the predicted value of the Forced 
Expiratory Volume in one second?

g.  Regarding pulmonary testing, what 
is the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity?

h.  Regarding pulmonary testing, what 
is the predicted value of the Diffusion 
Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method?

i.  Regarding pulmonary testing, what 
is the maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory 
limit)?

j.  Does the veteran have cor pulmonale 
(right heart failure)?

k.  Does the veteran have right 
ventricular hypertrophy?

l.  Does the veteran have pulmonary 
hypertension?

m.  Has the veteran had episodes of 
acute respiratory failure?

n.  Does the veteran require outpatient 
oxygen therapy?

o.  Is the veteran unable to obtain or 
maintain gainful employment, and if he 
is deemed so unable, is it at least as 
likely as not that the reason for the 
veteran's inability to obtain and 
maintain gainful employment is his 
service-connected disabilities 
(sarcoidosis, diabetes, skin lesions, 
conjunctivitis)?

The rationale for all opinions expressed 
should also be provided.

5.  The veteran also should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected sarcoid skin lesions.  The 
claims folders must be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed.  
The examiner should answer the following 
questions:  

a.  Does the veteran have exfoliation, 
exudation, or itching?

b.  Does the veteran have constant 
itching, extensive lesions, or marked 
disfigurement?

c.  Does the veteran have ulceration or 
extensive exfoliation or crusting?

d.  Does the veteran have systemic or 
nervous manifestations?  

e.  Does the veteran require systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs, and if 
so, for what length of time does he 
require such systemic therapy?  

f.  What percentage of the veteran's 
body or exposed areas are affected by 
the veteran's skin lesions?  

g.  Is the veteran unable to obtain or 
maintain gainful employment, and if he 
is deemed so unable, is it at least as 
likely as not that the reason for the 
veteran's inability to obtain and 
maintain gainful employment is his 
service-connected disabilities 
(sarcoidosis, diabetes, skin lesions, 
conjunctivitis)?

The rationale for all opinions 
expressed should also be provided.

6.  The veteran also should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected diabetes.  The claims folders 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed.  The examiner should 
answer the following questions:

a.  Does the veteran require insulin 
ejections?

b.  Does the veteran need a restricted 
diet and regulation of his activities?

c.  Does the veteran have episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations 
per year or twice a month visits to a 
diabetic care provider?

d.  Is the veteran unable to obtain or 
maintain gainful employment, and if he 
is deemed so unable, is it at least as 
likely as not that the reason for the 
veteran's inability to obtain and 
maintain gainful employment is his 
service-connected disabilities 
(sarcoidosis, diabetes, skin lesions, 
conjunctivitis)?

The rationale for all opinions 
expressed should also be provided.

7.  The RO or the AMC should review the 
examination reports and ensure that all 
questions are adequately addressed.  If 
any question remains unanswered, an 
addendum opinion should be obtained.

8.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

9.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


